IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA, ) No. 3:20-mj-00238-DMS
)
Plaintiff, )
)
vs. )
)
MAHMOUD GHASSAN SOUD, )
)
Defendant. )
)

AFFIDAVIT IN SUPPORT OF COMPLAINT
Having been duly sworn, the undersigned affirms:

1. IT am Special Agent Katherine Nelson of the Federal Bureau of Investigation
(“FBY”).

2. I began New Agent’s Training in September 2018 and have been a Special Agent
with the FBI since February 2019, when I completed training at Quantico, Virginia.
Immediately following my graduation from New Agent’s Training, I was assigned
to the Anchorage FBI Field Office on a Joint Terrorism Task Force
(JTTF)/Domestic Terrorism squad. As an Agent I have been involved in the
execution of search and arrest warrants, to include investigating violations of the
illegal transfer and possession of firearms.

3. I submit this affidavit in support of Complaint alleging one count of 18 U.S.C.

§ 922(g)(8): ’ |

way oS 2000

Case 3:20-mj-00238-DMS Document 1-1 Filed 05/05/20 Page 1 of 6
It shall be unlawful for any person--... who is subject to a court order that--
(A) was issued after a hearing of which such person received actual
notice, and at which such person had an opportunity to participate;
(B) restrains such person from harassing, stalking, or threatening an
intimate partner of such person or child of such intimate partner or
person, or engaging in other conduct that would place an intimate
partner in reasonable fear of bodily injury to the partner or child; and
(C)Gi) by its terms explicitly prohibits the use, attempted use, or
threatened use of physical force against such intimate partner or
child that would reasonably be expected to cause bodily injury...

To ... possess in or affecting commerce, any firearm ...

This affidavit is primarily for the purpose of establishing probable cause regarding a
violation of 18 U.S.C. § 922(g)(8), by MAHMOUD GHASSAN SOUD (“SOUD”) and,
therefore, does not recite all information known to me regarding this case.

4. I reviewed the Domestic Violence Protective Order, in case number 3AN-20-
00190CI, issued by State of Alaska Judge Polley on March 9, 2020 (the “DVPO”),
in which SOUD is the respondent. The DVPO is attached hereto as Exhibit 1 and is
incorporated by reference. Having reviewed the DVPO, I submit that it qualifies as
an order under 18 U.S.C. § 922(g)(8). The DVPO prohibited SOUD from
committing or threatening to commit acts of domestic violence, stalking or
harassment. The order is in effect indefinitely, until dissolved by court order. All
other provisions of the order are in effect for one year and will expire on March 9,
2021. According to the DVPO, SOUD and his attorney, Rex Lamont Butler, were

present in the courtroom for the hearing on March 9, 2020, in which the Court t ed

US. v. SOUD
3:20-mj-00238-DMS WAY 0 5 2020
2

Case 3:20-mj-00238-DMS Document 1-1 Filed 05/05/20 Page 2 of 6
the DVPO. Page 6 of the DVPO includes this Notice:

5. If you possess a firearm or ammunition while this order is in effect, you may be charged
with a federal offense even if paragraphs (D)(1)(k) and (D)(1){I) of this order do not
prohibit you from possessing these items. [18 USC 922(g)]

5. On or about April 24, 2020, in Anchorage, in the District of Alaska, SOUD was
contacted by Anchorage Police Department when a vehicle (referred to below as the
“Dakota’”) was stopped in a lane of traffic and SOUD was acting erratically and
approaching other vehicles and appearing to argue with drivers. According to a
police report, the following occurred, in which “T” is the first-person account of a

police officer:

When I first parked behind the Dakota, I observed SOUD was sitting in the
middle of the intersection with Benson Blvd. SOUD stood up, started
walking to me, pointed at the sky to the west, and told me to look at the sky.
SOUD told me he loved us and then yelled at me "don't be doing this shit
because I'm not going to hurt nobody," while taking off his coat. SOUD was
acting frantic one moment, aggressive the next moment, and I believed based
on my observations SOUD'S actions would be unpredictable. I advised APD
Dispatch I believed SOUD was under the influence of some kind of narcotic

or having a mental health issue.

SOUD then grabbed his left jacket pocket with his right hand and told me he
had a 9mm in his pocket. SOUD raised his hands in the air and told me to
take the gun from him. I stepped back from SOUD and waited for additional

patrols to arrive on scene before approaching SOUD. I could hear sirens

approaching my location and I did not want to attempt to approach SOUD f

U.S. v. SOUD
3:20-mj-00238-DMS

Case 3:20-mj-00238-DMS Document 1-1 Filed 05/05/20 Page 3 of 6
by myself based on his extremely erratic behavior. Throughout my time with
SOUD, I continuously told him just relax and attempted to keep SOUD calm
while keeping a safe distance. Ofc. MULVANEY arrived on scene, at which
point I approached SOUD and secured a Smith & Wesson M&P 9 Shield
from SOUD'S left front jacket pocket and placed it inside my patrol car.

After securing the firearm, SOUD walked back toward the Dakota while
pointing at the sky and talking about the Quran. SOUD turned back toward
us, told us "listen to me" while pointing at his eyes, and told us he didn't care
while walking toward us making other erratic statements. Ofc. MULVANEY
gave SOUD a Taser warning while I continued to try and deescalate the
situation verbally. SOUD told us he was trying to heal everybody and to look
at the light in the sky. Based on SOUD'S extremely erratic behavior, Ofc.
MULVANEY and I decided we were going to place SOUD in handcuffs for
safety reasons, as we did not know what exactly was going on with SOUD
and if he had anymore weapons on him. I approached SOUD on his left side
and informed him he was going to be detained, at which point SOUD yelled
"what did I do wrong." I instructed SOUD to place his hands behind his back,
guided his left hand behind his back, and told him he was going to be placed

in handcuffs for his safety and our safety.

As I was exposing SOUD'S left wrist, SOUD tensed his entire upper body up
and pulled his arms to the front of his body. I over hooked SOUD'S left elbow
with my left arm and under hooked SOUD'S left upper arm with my right
arm. I pulled SOUD'S left arm into my body and gained control of SOUD'S
left wrist with my left hand. I attempted to take SOUD down to my left side
using SOUD'S left arm, but SOUD and Ofc. MULVANEY were locked in

mutual headlocks, and subsequently fell to my right. As I fell, I maintained |

U.S. v. SOUD
3:20-mj-00238-DMS MAY 0 5 2020
4

Case 3:20-mj-00238-DMS Document 1-1 Filed 05/05/20 Page 4 of 6
control of SOUD'S left arm and my right elbow was forcibly driven into the
pavement causing pain in my elbow, an abrasion, and my uniform sleeve to

rip. The fall also caused small abrasions on both of my knees.

I put my right knee on SOUD'S left thigh while keeping SOUD'S left arm
pinned to the ground. I placed a handcuff on SOUD'S left wrist and could
hear Ofc. MULVANEY commanding SOUD to get his hand out of Ofc.
MULVANEY'S eye. I pulled SOUD'S right arm out from around the right
side Ofc. MULVANEY'’S head and placed a handcuff on SOUD'S right wrist.
I observed Ofc. MULVANEY had blood coming from his nose, small
abrasions cn the left side of his face near his eye, and Ofc. MULVANEY
stated SOUD was trying to gouge his eyes out. I CF/DL SOUD'S handcuffs
and located a wallet with ID in SOUD'S left front pant pocket. SOUD
continued to make erratic statements about loving us and the sky after he was

taken into custody.

6. Anchorage police identified the firearm possessed by SOUD as a Smith & Wesson
MP9Shield, Serial #: HXE5063. On or about May 5, 2020, Special Agent Sarah
Foreman of the Bureau of Alcohol, Tobacco, Firearms, and Explosives issued a
Report of Investigation regarding that firearm, indicating that, based on research
conducted, it is the researcher’s opinion if the firearm was received and/or possessed
in the State of Alaska, it had to have traveled in and affected interstate or foreign
commerce as defined in Title 18 U.S.C. § 921(a)(2).

7. This affidavit is true to the best of my knowledge and belief.

, uw

U.S. v. SOUD MAY 0 5 2020
3:20-mj-00238-DMS
5

Case 3:20-mj-00238-DMS Document 1-1 Filed 05/05/20 Page 5 of 6
SOLEMNLY AFFIRMED UNDER PENALTY OF PERJURY on May 5, 2020, in

Anchorage, Alaska.

OrD

Katherine Nelson
Special Agent, FBI Anchorage

 

US. v. SOUD
3:20-mj-00238-DMS

6

Case 3:20-mj-00238-DMS Document 1-1 Filed 05/05/20 Page 6 of 6
